United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
No. 97-1430                                  September Term, 1998

New York State Electric & Gas Corporation,
               Petitioner
               
v.

Federal Energy Regulatory Commission,
               Respondent
               
The City of Charlottesville, Virginia, et al.,
               Intervenors
               


            On Petition for Review of Orders of the
              Federal Energy Regulatory Commission
                                
                                
                                

     Before: Ginsburg, Randolph and Rogers, Circuit Judges.


                            O R D E R

     It is ORDERED by the Court, that the opinion filed June 4, 1999, be amended as follows:

     On page 3 at line 5, delete the following:  See Columbia Gas Transmission Corp., 78
F.E.R.C. 61,030, at 61,117 (1997)

     On page 4, the first complete paragraph beginning "On rehearing..." at line 4 from the
bottom, delete 61,160, and also delete (1997).  Cite should read as follows: 79 F.E.R.C. at
61,759.

FOR THE COURT:
Mark J. Langer, Clerk

Filed on June 7, 1999